DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6/9/2022 has been entered as compliant. Claims 7-9 have been cancelled, claims 1 and 3 have been amended in the current application. Elected claims 1, 3-5 are pending and examined in the current application. Claim 6 has been withdrawn.

Notes: “Ice cream” has been defined in the instant specification, page 1 lines 29-30 to include frozen dessert materials such as ice cream, frozen yogurt, frozen tofu, gelato and the like.
The specification, page 1 line 5, states crisp and crunch are used interchangeably.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/581,131, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 3 recites that the first and second molds are configured to form the impressionable form mixture with interfitting bevels and sealing with an edible binder.  These limitations/structure were not disclosed in the prior-filed application, Application No. 62/581,131, and thus accordingly, claim 3 is not entitled to the benefit of the prior application.  
Issue previously recited in claims 7-9, now part of claim 1, requires a fragile casing around viscous ice cream or frozen yogurt.  These limitations/structure were not disclosed in the prior-filed application, Application No. 62/581,131, and thus accordingly, such limitations are not entitled to the benefit of the prior application.  
The effective filling date of claims 1 (as amended) and 3 is November 5, 2018.

Claim Objections
The objection to claims due to incorrect grammar have been withdrawn in light of applicant’s amendments made of 6/9/2022.

Drawings
The objections to the drawings because reference character “20” has been used to designate both a hollow and beveled end, on page 5 of the specification; because reference character “30” has been used to designate both a hollow and beveled end, on page 5 of the specification; and because the drawings do not include the beveled end attachment confection 25 given in the specification page 5, have remain withdrawn in light of applicant’s amendments made May 24, 2021.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
The rejections of claims 1 and 7-9 under 35 U.S.C. 112(a) have been withdrawn in light of applicant’s amendments made May 24, 2021.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “A method for making a frozen dessert confection comprised of a filler dessert material selected from the group consisting of ice cream, frozen [[yogurt]] yoghurt, frozen tofu, and gelato within a structurally self supporting edible ice cream crunch/crisp coating material”
Although there is support in the disclosure as originally filled, specification paragraph 27, a structurally hard, self-sustaining dessert material, it may be placed into one indentation cavity of one of the molded mixtures AND a similar disclosure in para 8 of “Placing a structurally self-supporting filler dessert material” but “self supporting encasement” as presently recited in the independent claim 1 is not  disclosed in the specification.

  

Claims 1, 3-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an ice cream crunch/crisp coating material" and “crisp/crunch” in claims 1 and 3 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms are relative terms because the specification discloses that examples of crunch/crisp materials include coconut flakes, and coconut flakes were known to have both soft and hard textures.  It is unclear in moving from soft to hard where the metes and bounds of the claimed terms lie.  The metes and bounds as claimed appear to be based on an opinion of an unknown individual and therefore do not have clear metes and bounds.

Claim 1 recites the limitation "the first solid impressionable material" in claim 1 step iii.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amend the claim to recite “the first impressionable material”.. Similarly "the second solid impressionable material" in claim 1step vi) also has insufficient antecedent basis for this limitation in the claim. It is suggested that applicant either amend step vi) amend the claim to recite “the second solid molded impressionable material” as is previously recited in step iv) or amend step iv) to the same language as current step vi) to correct the antecedent issue. 


  			Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Annie (“RICE KRISPIES™ Treat Easter Eggs” by AniesChamorroKitcheen March 29, 2015 pages 1-4 https://www.annieschamorrokitchen.com/rice-krispy-treat-easter-eggs/) has been withdrawn in light of applicant’s amendments made May 24, 2021 which limit the filler dessert material.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Annie (“RICE KRISPIES™ Treat Easter Eggs” by AniesChamorroKitcheen March 29, 2015 pages 1-4), further in view of Mansuino (US 2004/0137123 A1) has been withdrawn in light of applicant’s amendments made May 24, 2021 which limit the filler dessert material.

Claims 1, 4, 5, are rejected under 35 U.S.C. 103 as being obvious over Annie (“RICE KRISPIES™ Treat Easter Eggs” by AniesChamorroKitcheen March 29, 2015 pages 1-4 https://www.annieschamorrokitchen.com/rice-krispy-treat-easter-eggs/) in view of Hogan, Ron (“Frozen RICE KRISPIES™ Treats stuffed with Ice Cream” August 2010, pages 1-7 http://www.popfi.com/2010/08/19/frozen-rice-krispy-treats-stuffed-with-ice-cream/) and Arbuckle et al (Ice Cream, 2nd Edition, The AVI Publishing Company 1972, page 270).
Annie teaches a method of making a dessert confection by teaching of making RICE KRISPIES™ treat Easter eggs as a delicious treat (page 1, title and page 3 last line).  Annie teaches the method comprises: making RICE KRISPIES™ cereal treats using the recipe printed on the box; filling each plastic egg half with the cereal treat while still warm and pliable; using your thumb to create an indentation inside each egg half, i.e. forming a retention cavity or hollow in the mixtures; removing the formed cereal treat from each egg half; filling the depression with your favorite candy, like jelly beans or peanut M&Ms™; and pressing the halves together to connect and form the cereal egg treat (drawings and page 3 all).  Annie shows that the final formed product is an enclosure which is a structurally self-supporting coating for the filler dessert material (all drawings), as the RICE KRISPIES™ casing material is disclosed as containing the filler and shown to maintain its shape when removed from the plastic egg mold.  
Regarding preparing a solid impressionable mixture of crunch/crisp material with an edible binder as recited in claim 1, wherein the binder is selected from the group including melted marshmallows as recited in claim 4, and the crunch crisp material is selected from the group including crisp rice as recited in claim 5, the Examiner takes official notice that RICE KRISPIES™ treats were known to be formed by preparing a mixture of crunch/crisp solid rice material with melted marshmallow, as an edible binder, thus by teaching of making RICE KRISPIES™ cereal treats using the recipe printed on the box and filling each plastic egg half with the cereal treat while still warm and pliable, the teachings of Annie encompass preparing a mixture of crunch/crisp rice coating material with an edible melted marshmallow binder to form a solid impressionable material.
Regarding placing a first and second portion of the solid impressionable mixture in a first and second open mold to form a first and second molded structure as recited in claim 1 steps ii and iv, as Annie teaches filling each plastic egg half with the cereal treat while still warm and pliable which results in molded RICE KRISPIES™ egg halves, the teachings of the prior art encompass the claimed limitations.
Regarding the connected structure as containing a hollow therein as recited in claim 1 viii, as Annie teachings combining two halves, both of which have a depression within, the structure of Annie encompasses the claimed limitation.
Regarding allowing the first and second mixture structures in the first and second molds to harden as recited in claim 1, step v, as Annie teaches of placing a pliable mix into each egg half (mold) and removing the formed cereal treats from each egg half (mold) and as form was known as to shape or assume form, the prior art is considered to encompass or at least make obvious the limitation as claimed.  In other words, the pliable mixture of Annie would necessarily have been allowed to harden to some degree in order to possess a formed shape.  The position is further supported as the Examiner takes official notice that melted marshmallows, such as in RICE KRISPIES™ treats, were known to harden after melting, thus, the RICE KRISPIES™ treat pliable mixture placed into the egg or mold cavity, would be allowed to naturally harden to some degree during processing.
Annie is silent to the crisp/crunch material as ice cream coating material and the dessert confection as a frozen structurally self-supporting filler dessert material selected from ice cream, frozen yogurt, frozen tofu and gelato sufficient in volume to fill both retention cavities as recited in claim 1.
Regarding the crisp/crunch material as ice cream coating material and the dessert confection as a frozen filler dessert material selected from ice cream, frozen yogurt, frozen tofu and gelato sufficient in volume to fill both retention cavities as recited in claim 1, as discussed above, Annie teaches a method of making a dessert confection that is a RICE KRISPIES™ encasement with a desired candy filling.  Hogan teaches that the combination of ice cream encased within RICE KRISPIES™ treats was known, and would be a combination that they would love to try and which could be enjoyed by everyone (page 2, title and page 3 all).  It would have been obvious for the centerfill in the RICE KRISPIES™ treat of Annie to include ice cream, in order to form a treat that could be enjoyed by everyone in view of Hogan.  Additionally, it is noted that to use one known food filling or another for a hollow confection disclosed to contain a favorite filling would have been obvious to one of ordinary skill in the art as the substitution of one known element for another based on the common sense result of providing a desired taste combination.

Regarding the frozen filler as sufficient in volume to fill both retention cavities as recited in claim 1, as Annie teaches of forming a cavity within each egg half with your thumb, and then filling the thumbprint hole with your favorite candy (page 3), the teachings of the prior art encompass or at least suggest using a sufficient volume to fill the thumb print cavities or retention holes.  Further, it would have been common sense to include the center fill in a desired quantity for consumption.  To determine how much ice cream or candy to place in a RICE KRISPIES™ treat would have been obvious and well within the purview of one of ordinary skill in the art based on the desired flavor imparted from each component.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding the filler as a structurally self-supporting filler dessert material as recited in claim 1, as discussed above, it would have been obvious for the product of Annie to contain ice cream filler in view of Hogan.  Arbuckle et al (Arbuckle) teaches “when ice cream is drawn from the freezer and put into the container to be placed in the hardening room it has a semi-fluid consistency not stiff enough to hold its shape.  Therefore the freezing process is continued...” (page 270).  Thus, as evidenced by Arbuckle, ice cream was known to be formed through taking a semi-solid, i.e. viscous material that doesn’t hold shape, and hardening.  As the prior art makes obvious the use of ice cream, to use ice cream in a known state, such as a hardened non-viscous and thus structurally self-supporting form, would be have been obvious to one of ordinary skill in the art.  The position is further supported as the Examiner takes official notice that commercial ice cream, such as what is scooped from a container in the freezer, was generally known to remain in a scoop shape, and thus would be a structurally self-supporting filler dessert material.  As the prior art teaches of ice cream, the use of commercial ice cream, which encompass structurally self-supporting material would have been an obvious suggestion of the prior art.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Regarding the choice of filler within claim 1, and still may be satisfied by a reference meeting the limitation of a structurally self-supported filler dessert material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Annie (“RICE KRISPIES™ Treat Easter Eggs” by AniesChamorroKitcheen March 29, 2015 pages 1-4) in view of Hogan, Ron (“Frozen RICE KRISPIES™ Treats stuffed with Ice Cream” August 2010, pages 1-7 http://www.popfi.com/2010/08/19/frozen-rice-krispy-treats-stuffed-with-ice-cream/) and Arbuckle et al (Ice Cream, 2nd Edition, The AVI Publishing Company 1972, page 270), further in view of Mansuino (US 2004/0137123 A1).
As discussed above, Annie teaches a method of making a dessert confection that is a RICE KRISPIES™ encasement formed from two impressionable mixtures that are pressed to connect and form the enclosure.  As discussed above, Annie teaches that the ice cream crunch/crisp coating material and edible binder (RICE KRISPIES™ treats) are placed within the molds to form a first and second impressionable mixture structures.  As Anne teaches that the RICE KRISPIES™ treat halves including the marshmallow, i.e. edible binder, are pressed together, the prior art encompass or at least makes obvious the binder as an adhesive that seals the egg halves together (page 3, all). Annie is silent to the molded material as containing interfitting bevels which are joined during connection of the structures as recited in claim 3.
Regarding the molded material as containing interfitting bevels which are joined during connection of the structures as recited in claim 3, Mansuino teaches wafer half shells comprising fillings were fitted together mouth to mouth with bevels to keep the half shells in a matting relationship and prevent leaking of the filling (abstract, Figure 4, 6, 7, 10-13, and paragraphs 0001, 0013-0014, 0017, 0022, 0024, 0025, 0028-0030, 0034-0035, 0040, 0042, and 0044-0052).  It would have been obvious for the half shells of Annie to contain interfitting bevels in order to keep the half shells together in a matting relationship and/or prevent any filling from leaking out in view of Mansuino.  To add a known element for its known and intended purpose would have been obvious and well within the purview of one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 6/9/2022 regarding the remaining rejections have been fully considered but they are not persuasive. 
Applicant argues that the term crunch/crisp or crisp/crunch coating material was known in the art because of the mouth feel consistency of common materials of crunchy (e.g. nuts) or crispy (e.g. rice, coconut flakes, chocolate, etc.), regardless of degree of crispness or crunchiness.  The terms crunch and crisp remain unclear, especially in view of the fact that applicant has stated the terms are clear “regardless of degree of crispiness or crunchiness”.  It is unclear as to how a food can be crisp or crunchy without some known degree of crispness or crunch. This argument has alredy been addressed in the previous rejection.
Applicant’s remarks that “It is noted that the Hogan structure, showing the Rice Krispy Treats stuffed with ice cream, is that of a rolled-on layer (not structurally self supporting) and not an enclosure structure as claimed herein and as being formed in the method of the present amended claims. The structure formed with the method of the present claims is a true coating, as characterized as being formed by the present method, as opposed to a simple candy drop-in filling into what is essentially a soft marshmallow material.” (page 5 has also been noted but is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more than one layer of a crisp/crunch material, or a thickened coating, or more than a miniscule amount of ice cream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant arguments regarding Hogan teaching the crispy marshmallow treat as wrapped around ice cream and thus does not teach forming a receptacle configuration as claimed has already been addressed.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Annie is replied upon for teaching forming receptacle configurations as claimed.  Hogan is only relied upon to show known food combinations and fillings for crispy desserts.
Applicant arguments regarding prior art in general and Mansunio in particular teaching away from the claimed invention by requiring smoothness also has been addess in the previous rejection., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Masunio is only relied upon to show how two molded halves may fit together.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792